Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/19/2021 has been entered. The applicant has amended the claims. The prior 112(b) rejection is withdrawn.  The double patenting rejections are maintained. New grounds of rejection are presented. 

Status of Claims
Claims 1-2, 9, 16-17, and 19-20 have been amended. Claims 17-20 are withdrawn as non-elected claims. Claim 12 has been canceled.  Claims 1-11 and 13-16 remain for examination, wherein claims 1 and 16 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 is rejected for being indefinite. It is unclear what the limitation “comprising chromium at a concentration of from greater than or equal to about 0.05% by weight to less than or equal to about 0.3% by weight of the alloy composition” is meant to impart. The Cr range is outside of the scope of what is claimed in the independent claim 1. It is not clear if it is or is meant for some entirely different embodiment. 
Claim 11 is rejected for being a dependent of indefinite claim 10.
Claim 16 is rejected for being indefinite. It recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation chromium at a concentration of from greater than or equal to about "4.2% by weight to less than or equal to about 5% by weight of the alloy composition and aluminum at a concentration of from greater than or equal to about 0% by weight to less than or equal to about 5% by weight of the alloy composition", and the claim also recites  aluminum at a concentration of from greater than or equal to about 3.5% by weight to less than or equal to about 5% by weight of the alloy composition and chromium at a concentration of from greater than or equal to about 4.2% by weight to less than or equal to about 5% by weight 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
For claim 10, the claimed range of "the chromium at a concentration of from greater than or equal to about 0.05% by weight to less than or equal to about 0.3 % by weight" is outside the Cr range of 4.2 wt.% to 10 wt.% or 4.2 wt.% to 5 wt.% claim 1 which it depends on.  

Claim 11 is rejected for being a dependent of rejected claim 10.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-3 5-7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seto et al. (JP-2010174302-A, see machine translation unless otherwise noted, hereinafter Seto).
Applicant is reminded that claim 16 is rejected for 112(b) indefiniteness as stated above.

Regarding claim 1, Seto teaches a high-strength steel sheet for automobile parts that is particularly suitable for a die quench, also referred to as a hot press ([0001]). Seto further teaches a broad alloy composition ([0011]). Seto further teaches anticipatory alloy No. B: Fe-0.22C-0.24Si-1.52Mn-0.010P-0.0009S-0.05Al-0.003N-5.0Cr-0.018Ti-0.0018B (original document: pg.8, [0033], Table 1, Alloy No. B) which meets the compositional claim limitations.
 Below is a table comparing the instant claim with the broad range of Seto and Seto alloy No. B.

Instant Claim 1 (wt.%)
Seto Broad Range (wt.%)
Seto Alloy No. B (wt.%) 
C
0.15-0.5
0.19 to 0.28
0.22
Mn
0.1-3
1.0 to 1.8
1.52
Si
0.1-0.5
0.15 to 0.50
0.24

 
 
 
Cr
4.2-10
1.0 to 11.0
5
Al
0.0-5
0.01 to 0.10
0.05
 
or


Cr
4.2-5
 
 
Al
3.5-10
 
 
Fe
Balance
Balance
Balance


Regarding claim 2, Seto alloy No. B has 5 wt.% Cr (original document: pg.8, [0033], Table 1, Alloy No. B) which meets the claim limitation.
Regarding claim 3, Seto alloy No. B has 0.05 wt.% Al (original document: pg.8, [0033], Table 1, Alloy No. B) which meets the claim limitation.
Regarding claim 5, please note here that ‘configured to be hardened into a press hardening steel by subjecting the alloy composition to a temperature of from greater than or equal to about 850°C to less than or equal to about 1050°C form a time of from about greater than or equal to about 1 minute to less than or equal to about 15 minutes and then cooled’ is a statement of intended use of the composition.  
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Applicant is directed to MPEP § 2111.02.  
Seto teaches heat treatable steel sheets suited for die quenching ‘press hardening’ by performing a process of heating and holding at 950 ° C for about 10 minutes, then pressing with a water-cooled die ([0030]) which meets the intended use limitation explicitly.
Regarding claim 6, please note here that ‘the press hardening steel does not require shot blasting after being used for hot forming’ is a statement of intended use of the composition.  
In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Applicant is directed to MPEP §2111.02.  
Seto discloses that the press-processed product is usually shot-blasted in order to remove the generated scale ([0004]). However, Seto teaches that the die quench method of is applied without removing the scale ([0030]) which meets the intended use limitation
Regarding claim 7, Seto teaches heat treatable steel sheets suited for die quenching ‘press hardening’ by performing a process of heating ([0030]). Seto further teaches that Cr forms a subscale layer of 
Regarding claim 16, Seto teaches a high-strength steel sheet for automobile parts that is particularly suitable for a die quench also referred to as a hot press ([0001]). Seto further teaches a broad alloy composition ([0011]). Seto further teaches anticipatory alloy No. B: Fe-0.22C-0.24Si-1.52Mn-0.010P-0.0009S-0.05Al-0.003N-5.0Cr-0.018Ti-0.0018B (original document: pg.8, [0033], Table 1, Alloy No. B) which meets the compositional claim limitations.
 Below is a table comparing the instant claim with the broad range of Seto and Seto alloy No. B.

Instant Claim 16 (wt.%)
Seto Broad Range (wt.%)
Seto Alloy No. B (wt.%) 
C
0.2-0.3
0.19 to 0.28
0.22
B
0.001-0.005
0.0008 to 0.0030
0.0018
Mn
0.5-3.0
1.0 to 1.8
1.52
Si
0.1-0.5
0.15 to 0.50
0.24
Cr+Al condition:
 
 
 
Cr
4.2-5
1.0 to 11.0
5
Al
0.0-5.0
0.01 to 0.10
0.05
 
or


Cr
4.2-5 
 
 
Al
3.5-5 
 
 
Fe
Balance
Balance
Balance



Claims 1, 9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usami et al. (JP-H09263886-A, see machine translation unless otherwise noted, hereinafter Usami).
 claim 1, Usami teaches a steel product with a broad composition (abstract, [0008]-[0011]). Usami further teaches several anticipatory alloys including alloy 14: Fe-0.360C-0.210Si-1.50Mn-0.001P-0.008S-7.10Ni-6.70Cr-3.55Al-0.2Mo (original document: pg.5, [0032], Table 2, Alloy 14) which meets the compositional claim limitations.
 Below is a table comparing the instant claim with the broad range of Usami and Usami alloy 14.

Instant Claim 1 (wt.%)
Usami Broad Range (wt.%)
Usami Alloy 14 (wt.%) 
C
0.15-0.5
0.005 to 1.0
0.36
Mn
0.1-3
0.01 to 1.5
1.5
Si
0.1-0.5
0.01 to 0.35
0.21
Cr+Al condition:
 


Cr
4.2-10
1.5 to 10.0
6.7
Al
0.0-5
0.05 to 5.0
3.55
 
or


Cr
4.2-5
1.5 to 10.0
 
Al
3.5-10
0.05 to 5.0
 
Fe
Balance
Balance
Balance


Regarding claim 9, Usami alloy 14 has 3.55 wt.% Al (original document: pg.5, [0032], Table 2, Alloy 14) which meets the claim limitation.
Regarding claim 13, please note here that ‘is configured to be hardened into a press hardening steel by subjecting the alloy composition to a temperature of from greater than or equal to about 850° C. to less than or equal to about 1050° C. form a time of from about greater than or equal to about 1 minute to less than or equal to about 15 minutes and then cooled’ is a statement of intended use of the composition.  
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Applicant is directed to MPEP §2111.02.  
Regarding claim 14, Usami is silent on the limitation. However, “the products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). Applicant is directed to See MPEP § 2112.01. 
 claim 15, please note here that ‘the press hardening steel does not require shot blasting after being used for hot forming’ is a statement of intended use of the composition.  
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Applicant is directed to MPEP §2111.02.  
Usami is silent on the limitation. However, “the products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). Applicant is directed to See MPEP § 2112.01. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Seto.

 claim 8, Seto teaches that Cr forms a subscale layer of Cr on the surface layer during die quenching heating and has the effect of suppressing subsequent oxidation, significantly reducing the amount of scale generated during die quenching heating ([0019]). Examiner notes, scale is an oxide layer on the surface of steel. Seto further teaches that the scale layer of the inventive steel is between 35-70 µm (original document: pg.8, [0034], Table 2, col. 5) which overlaps the claim range.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable Son et al. (KR-20160057541-A, see machine translation unless otherwise noted, hereinafter Son).
Applicant is reminded that claims 10-11 are rejected for 112 issues as stated above.

Regarding claim 1, Son teaches a high-temperature structural steel ([0001]) with a broad composition ([0007]-[0008]) which overlaps the Mn, Cr, Al, and Fe compositional claim limitations; and encompasses the C and Si compositional claim limitations.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
 Below is a table comparing the instant claim with the broad range of Son.

Instant Claim 1 (wt.%)
Son Broad Range (wt.%)
C
0.15-0.5
0.01-0.5
Mn
0.1-3
0.1-1.0
Si
0.1-0.5
0.01-3
Cr+Al condition:
 

Cr
4.2-10
0.01-5
Al
0.0-5
0.01-5
 
or

Cr
4.2-5
0.01-5
Al
3.5-10
0.01-5
Fe
Balance
Balance 


Regarding claim 9, Son broad range has 0.01 to 5 wt.% Al ([0007]-[0008]) which overlaps the claimed range limitation.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 10, Son broad range has 0.01 to 5 wt.% Cr ([0007]-[0008]) which encompasses the claimed range limitation.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
 claim 11, Son broad range has 0.01 to 5 wt.% Al ([0007]-[0008]) which encompasses the claim limitation.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seto as applied to claim 2 above, and further in view of Cao et al. (Pub. Date: September 24, 2016; Oxidation Kinetics and Spallation Model of Oxide Scale during Cooling Process of Low Carbon Microalloyed Steel; hereinafter Cao).
Regarding claim 4, Seto is silent on a purposeful oxidizing temperature separate from the press hardening heat treatment temperature. However, Seto teaches the scale generation is suppressed when the die quenching is heated.
Cao teaches general thickness growth kinetics of oxide scale on the surface of low carbon microalloyed steel strips for different temperatures and cooling rates (pg. 1, abstract) for use in an automotive frame (pg. 2, line 4). The instant claimed steels belong to the same low carbon microalloyed category of steels. Cao further teaches that it is important to control the high temperature oxidation behavior of the low-carbon microalloyed steel to reduce spallation behavior (pg. 2, line 4-6). Cao also teaches that the thickness of the oxide and cooling rate after the oxide is formed is critical for limiting when spallation occurs (pg. 2, line 4-7), spallation know in the metallurgical art as the process of shedding of tiny particles of corrosion products (like oxide scale) as the corrosion reaction progresses. Cao further teaches that the desired oxide thickness can be controlled by adjusting the temperature between 500 °C to 1300 °C for durations of greater than 0s to 250s (pg. 4, Figure 4, left figure) which overlap the claimed ranges. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
It would have been obvious to one of ordinary skill, in the art at the time of filling, to use the teaching of Cao to heat to temperatures between 500 °C to 1300 °C for durations of greater than 0s to 250s to control the scale of the Seto alloy for achieving a desired oxide layer thickness and to reduce spallation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-9 and 12-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6 of copending Application No. 16/958,362  (‘362). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, and 6 of ‘362 teaches an overlapping composition as that recited in the instant claims 1-3, 9, and 16. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. Additionally, for instant claims 4-8 and 12-15 the oxide limitations of these features would have naturally flowed from the steel material of ‘362, as ‘362 has a substantially similar composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 and 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/460,369  , Although the claims at issue are not identical, they are not patentably distinct from each other because combining with the Al teaching of Cho with claims 1-3 of ‘369 teaches an overlapping composition as that recited in the instant claims 1-3 and 16. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. Additionally, for instant claims 4-8 the oxide limitations of these features would have naturally flowed from the steel of modified ‘369, as modified ‘369 has a substantially similar composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/058,464  (‘464). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of ‘464 teaches an overlapping composition as that recited in the instant claims 1-3, 9-11, and 16. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. Additionally, for instant claims 4-8 and 12-15 the oxide limitations of these features would have naturally flowed from the steel material of ‘464, as ‘464 has a substantially similar composition.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection do not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        

/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734